Title: To Thomas Jefferson from George Washington, [15 January 1792]
From: Washington, George
To: Jefferson, Thomas


          
            Sunday Morng. [15 Jan. 1792]
          
          The enclosed came to my hands yesterday afternoon.—The documents respecting the dispute between Majr. L’Enfant an Dan Carroll of D. have been sent for the Attorney Genl. to form his opinion upon the case.—The whole are sent for Mr. J.’s perusal previous to the conversation he proposed to have with Majr. L E.—The President has not read the Papers, nor is he in any hurry to do it.
        